Case 2:20-cv-02291-DOC-KES Document 259-1 Filed 03/29/21 Page 1 of 2 Page ID
                                 #:5513



  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 LA ALLIANCE FOR HUMAN                            CASE NO. 2:20-cv-02291 DOC-KES
    RIGHTS, et al.,
 12                                                  [PROPOSED] ORDER GRANTING
               Plaintiffs,                           DEFENDANT COUNTY OF
 13                                                  LOS ANGELES’ MOTION TO
 14     v.                                           DISMISS PURSUANT TO F.R.C.P.
                                                     12(B)
 15 CITY OF LOS ANGELES, et al.,
                                                     Assigned to the Hon. David O. Carter
 16                   Defendants.                    and Magistrate Judge Karen E. Scott
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      503671.1                                                    Case No. 2:20-cv-02291 DOC-KES
                  ORDER GRANTING DEFENDANT COUNTY OF LOS ANGELES’ MOTION TO DISMISS
Case 2:20-cv-02291-DOC-KES Document 259-1 Filed 03/29/21 Page 2 of 2 Page ID
                                 #:5514



  1                                             ORDER
  2              On May 3, 2021, Defendant County of Los Angeles’ (“County”) Motion to
  3 Dismiss Plaintiff LA Alliance for Human Rights, et al.’s Complaint Pursuant to
  4 F.R.C.P. 12(b) (“Motion”) came on for hearing on May 10, 2021 in the above-
  5 captioned Court, the Honorable David O. Carter presiding. All parties were
  6 represented at the hearing by their respective counsel of record.
  7              IT IS HEREBY ORDERED THAT:
  8              1.   The County’s Motion is GRANTED; and
  9              2.   The First, Second, Third, Fourth, Sixth, Seventh, Eleventh, Twelfth,
 10                   and Fourteenth Causes of Action against the County in the Complaint
 11                   are dismissed with prejudice.
 12
 13              IT IS SO ORDERED.
 14
 15 DATED: __________________
 16                                           Honorable David O. Carter
                                              Judge of the United States District Court
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      503671.1
                                                2                 Case No. 2:20-cv-02291 DOC-KES
                  ORDER GRANTING DEFENDANT COUNTY OF LOS ANGELES’ MOTION TO DISMISS
